Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11-12, 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loo et al. (US 9,823,631).

Regarding claim 1, Loo discloses a display device (see portable computer 10 in Figs. 1A-1B and 3-6B; see portable computer 110 in Figs. 7A-9) comprising:
a first panel including an input section (see either 14 or 12 in Figs. 1A-6B; see either 114 or 112 in Figs.7A-9);
a second panel (see the other of 14 or 12 in Figs. 1A-6B; see the other of 114 or 112 in Figs.7A-9);
a hinge section disposed between the first panel and the second panel, the hinge section being extended to the first panel and the second panel (see section where hinges 218 are located in Figs. 1A-2 and 7A-7B);
a controller that receives an input signal from the input section and generates a control signal (e.g. a central processing unit ("CPU") of the computer ); and
a hinge driving section that drives the hinge section based on the control signal from the controller (see e.g. motor 219 in Figs. 2 and 8-9; column 1, line 57 to column 2, line 12; column 3, lines 23-48; column 11, lines 23-37).

Regarding claim 2, Loo discloses all the claim limitations as applied above (see claim 1). In addition, Loo discloses the hinge driving section drives the hinge section to form a first angle between the first panel and the second panel when the input section receives a first pattern (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the ), and
the hinge driving section drives the hinge section to form a second angle between the first panel and the second panel when the input section receives a second pattern (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see e.g. second angle in Fig. 5B and 6B).

claim 3, Loo discloses all the claim limitations as applied above (see claim 2). In addition, Loo discloses the first panel includes a first display section that displays an image (see e.g. screen 16 in Figs. 1A and 2-6B, and screen 116 in Fig. 7B), and
the input section includes a touch sensor disposed in the first display section of the first panel, wherein the touch sensor senses a touch from an outside (see screen 116 is a touchscreen in Fig. 7B; column 7, line 64 to column 8, line 16).

Regarding claim 4, Loo discloses all the claim limitations as applied above (see claim 2). In addition, Loo discloses the first panel includes an edge display section disposed at an edge of the first panel (see e.g. screen 116 in Fig. 7B extending at an edge of the display panel 112, based on the broadest reasonable interpretation of the claimed limitations), and the input section is disposed in the edge display section of the first panel (see screen 116 is a touchscreen in Fig. 7B, and thus comprises a component of the input section disposed in the edge of the display panel 112, based on the broadest reasonable interpretation of the claimed limitations; column 7, line 64 to column 8, line 16).

Regarding claim 5, Loo discloses all the claim limitations as applied above (see claim 4). In addition, Loo discloses the edge display section is disposed at a side opposite to the hinge section (see Figs. 7A-7B; see touchscreen 116 extending at ).

Regarding claim 6, Loo discloses all the claim limitations as applied above (see claim 4). In addition, Loo discloses the input section includes icons or buttons (column 4, lines 18-32), and
the hinge section is driven according to at least one selected from the icons or the buttons such that an angle between the first panel and the second panel varies based on the at least one selected from the icons or the buttons (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of ).

Regarding claim 8, Loo discloses all the claim limitations as applied above (see claim 1). In addition, Loo discloses the hinge section includes a motor (see motor 219  in Figs. 2 and 8-9; column 3, lines 23-48; column 11, lines 23-37).

Regarding claim 9, Loo discloses all the claim limitations as applied above (see claim 1). In addition, Loo discloses the hinge section includes a plurality of hinges (see pair of hinges 218 in Fig. 7B).

Regarding claim 11, Loo discloses a display device (see portable computer 10 in Figs. 1A-1B and 3-6B; see portable computer 110 in Figs. 7A-9) comprising:
panels at least one of which includes an input section (see 14 and 12 in Figs. 1A-6B; see 114 and 112 in Figs.7A-9);
a hinge section disposed between adjacent ones of the panels, the hinge section being extended to the adjacent ones of the panels (see section where hinges 218 are located in Figs. 1A-2 and 7A-7B);
a controller that receives an input signal from the input section and generates a control signal (e.g. a central processing unit ("CPU") of the computer ); and
a hinge driving section that drives the hinge section based on the control signal from the controller (see e.g. motor 219 in Figs. 2 and 8-9; column 1, line 57 to column 2, line 12; column 3, lines 23-48; column 11, lines 23-37), wherein the input section receives a command input by a user (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28), and
the hinge driving section drives the hinge section according to the command input such that an angle between the adjacent ones of the panels varies based on the command input (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the ).

Regarding claim 12, Loo discloses all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 2, and therefore it is rejected for the same reasons as claim 2 above.

Regarding claim 14, Loo discloses all the claim limitations as applied above (see claim 11). In addition, Loo discloses the angle between the adjacent ones of the panels varies according to a number of instances of an input pattern input to the input section (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”, and thus, according to the instances the face location input changes).

Regarding claim 16, Loo discloses all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 8, and therefore it is rejected for the same reasons as claim 8 above.

claim 17, Loo discloses all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 9, and therefore it is rejected for the same reasons as claim 9 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (US 9,823,631), in view of Kim (US 2018/0157361).

Regarding claim 7, Loo discloses all the claim limitations as applied above (see claim 1). However, Loo does not appear to expressly disclose the input section includes a fingerprint sensor.
Kim discloses an input section includes a fingerprint sensor (see Fig. 4; para[0017]; para[0082]-para[0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s invention, with the teachings in Kim’s invention, to have the input section includes a fingerprint para[0082]-para[0083]).

Regarding claim 15, Loo discloses all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 7, and therefore it is rejected for the same reasons as claim 7 above.

Claims 10, 13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (US 9,823,631), in view of Kim et al. (WO 2018034555 A1), Kim et al. (US 2020/0310492) used as translation and referenced as Kim II throughout the rejection.

Regarding claim 10, Loo discloses all the claim limitations as applied above (see claim 1). In addition, Loo discloses the first panel includes a first display section that is exposed outside and displays an image when the first panel and the second panel form a first angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, based on the broadest reasonable interpretation of the claimed limitations; see e.g. first angle in Fig. 5A and 6A), the first panel includes a second display section that is exposed outside and displays an image when the first panel and the second panel form a second angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, based on the broadest reasonable interpretation of the claimed limitations; see e.g. second angle in Fig. 5B and 6B). 
Kim II discloses a second panel includes a display section that is exposed outside and displays an image when a first panel and the second panel form an angle (see Fig. 1; para[0046]; para[0053]-para[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s invention, with the teachings in Kim II’s invention, to have the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle in order to raise the utility value of electronic devices and meet the different needs of users (para[0003]-para[0004]).

Regarding claim 13, Loo discloses all the claim limitations as applied above (see claim 12). In addition, Loo discloses the input section is disposed in the display section and includes a touch sensor that senses a touch from an outside (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; see e.g. 231 in Fig. 4, and touchscreen 116 in Fig. 7B).
However, Loo does not appear to expressly disclose each of the panels includes a display section that displays an image.
Kim II discloses each of panels include a display section that displays an image (see Fig. 1; para[0046]; para[0053]-para[0054]).
para[0003]-para[0004]).

Regarding claim 18, Loo discloses all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 10, and therefore it is rejected for the same reasons as claim 10 above.

Regarding claim 19, Loo discloses a display device (see portable computer 10 in Figs. 1A-1B and 3-6B; see portable computer 110 in Figs. 7A-9) comprising:
an input section that receives a command input by a user and generates an input signal (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28);
a bent part that is bendable and includes a hinge section (see section where hinges 218 are located in Figs. 1A-2 and 7A-7B);
a controller that receives the input signal from the input section and generates a control signal (e.g. a central processing unit ("CPU") of the computer 10, or a dedicated processor; column 2, lines 44-46; column 4, lines 9-32; column 12, lines 4-10); and
see e.g. motor 219 in Figs. 2 and 8-9; column 1, line 57 to column 2, line 12; column 3, lines 23-48; column 11, lines 23-37), wherein
the hinge driving section drives the hinge section according to the command input such that a curvature or a bent angle of the bent part varies based on the command input (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see various angles in Fig. 5A-6B).

Kim II discloses a bent part includes a panel overlapping a hinge section, the panel includes a display section that displays an image (see Fig. 1; para[0046]; para[0053]-para[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s invention, with the teachings in Kim II’s invention, to have the bent part further includes a panel overlapping the hinge section, the panel includes a display section that displays an image in order to raise the utility value of electronic devices and meet the different needs of users (para[0003]-para[0004]).

Regarding claim 20, Loo and Kim II disclose all the claim limitations as applied above (see claim 19). In addition, Loo discloses the hinge section includes a motor (see motor 219  in Figs. 2 and 8-9; column 3, lines 23-48; column 11, lines 23-37).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AMARE MENGISTU/	Supervisory Patent Examiner, Art Unit 2623